                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


JEREMY MOBLEY, ET AL.                            CIVIL ACTION NO. 19-0194

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

MCS FINANCIAL GLOBAL INVESTMENTS,                MAGISTRATE JUDGE HORNSBY
LLC, ET AL.


                                        ORDER

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

        IT IS ORDERED that Plaintiffs’ Motion to Strike (Record Document 8) is

GRANTED, and the Clerk of Court is ORDERED to strike the Letter Rogatory for Relief

under the Hague Convention Title 18 § 1781 from the record of this case. IT IS FURTHER

ORDERED that McMillian’s filing titled Bill of Complaint in Equity (Record Document 21)

is STRICKEN from the record of this case. IT IS FURTHER ORDERED that Defendant’s

Motion to Dismiss (Record Document 12) is DENIED. Defendant McMillian is allowed 10

days to file a proper answer in compliance with Federal Rule of Civil Procedure 8.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 17th day of July,

2019.
